     Case 4:19-cv-01491 Document 47 Filed on 07/02/20 in TXSD Page 1 of 1




                        United States District Court
                        Southern District of Texas
                             Houston Division


State Farm Mutual Automobile
Insurance Company, et al.              §
                                       §
v.                                     §        Civil Action 4:19−cv−01491
                                       §
Nooruddin S. PunjwaniThe Law           §
Office of Hilda L. Sibrian, P.C., et
al.

                              Notice of Referral


     The following motion is referred to Magistrate Judge Frances H.
Stacy:
                           Motion to Quash − #45


Date: July 2, 2020.

                                               David J. Bradley, Clerk

                                               By: M. Flores, Deputy Clerk
